                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          No. 5:09-CR-281-1H

UNITED STATES OF AMERICA            )
                                    )
     v.                             )
                                                       ORDER
                                    )
EDDIE WAYNE SNEAD
                                    )
                                    )

     This matter is before the court on defendant’s motion for

compassionate release [DE #197]. Following appointment of counsel,

defendant, through counsel, filed a memorandum in support of his

motion as well as sealed exhibits in support [DE #202 and #203].

The government responded in opposition [DE #206], and defendant

replied [DE #207].    The government filed a supplemental response

in opposition [DE #209].       Defendant, through counsel, filed a

motion to expedite [DE #214].       Defendant pro se sent letters to

the court [DE #213, #215, #216].        The court is also in receipt of

two letters from non-parties in support of defendant’s motion         [DE

#217, #218].   The court directed the parties to file a brief status

update regarding defendant’s medical status on February 22, 2021

[DE #219].   In response, the government filed a report and exhibit

[DE #220 and #221], and defendant filed a Notice [DE #224].           The

court has reviewed and considered all the filings.         This matter is

ripe for adjudication.




       Case 5:09-cr-00281-H Document 227 Filed 03/16/21 Page 1 of 6
                                    BACKGROUND

          On April 8, 2011, petitioner pled guilty pursuant to a written

plea agreement following a change of plea hearing, to distribution

of a quantity of cocaine on or about March 25, 2008, in violation

of 21 U.S.C. §§ 841(a)(1) (Count Two). [DE #108 ¶3a]. On November

8, 2011, the court sentenced petitioner to a term of imprisonment

of 228 months. [DE #130].

          Mr. Snead is 53 years old and is serving his sentence at the

Federal Correctional Institute at Fort Dix-LOW. Mr. Snead has been

in custody since September 30, 2009.             His projected release date

is    December     8,   2024.   While   incarcerated,   he   has   incurred   no

infractions, maintained employment, taken numerous classes, and

worked to better himself.           Upon his release, Mr. Snead plans to

reside with his mother, Audrey Snead, in Benson, North Carolina.

Mr. Snead has diabetes, hypertension, and obesity, which put him

at increased risk for severe complications of COVID-19.                However,

Mr. Snead contracted COVID-19 in January 2021 and now thankfully

appears to have recovered from COVID-19.



                                COURT’S DISCUSSION


     I.      Standard of Review

          Defendant seeks a reduction in his sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First



                                         2

            Case 5:09-cr-00281-H Document 227 Filed 03/16/21 Page 2 of 6
Step Act of 2018 (“First Step Act”). 1 That statute provides in

relevant part:

     The court may not modify a term of imprisonment once it has

been imposed except that—

     (1)   in any case—

     (A)   the court, upon motion of the Director of the Bureau of
           Prisons, or upon motion of the defendant after the
           defendant has fully exhausted all administrative rights
           to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days
           from the receipt of such a request by the warden of the
           defendant’s facility, whichever is earlier, may reduce
           the term of imprisonment. . ., after considering the
           factors set forth in section 3553(a) to the extent that
           they are applicable, if it finds that—

           (i)     extraordinary and compelling         reasons       warrant
                   such a reduction. . .

     and that such a reduction is consistent with applicable policy

     statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

     The Sentencing Commission has not issued a policy statement

applicable to motions filed by defendants under this statute.

United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). “[A]s

a result, district courts are ‘empowered. . . to consider any

extraordinary and compelling reason for release that a defendant

might raise.’” Id. at 284 (citation omitted).


1
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant
to bring such a motion. See Pub. L. No. 115-391, § 603(b), 132
Stat. 5194, 5239 (2018).

                                    3

       Case 5:09-cr-00281-H Document 227 Filed 03/16/21 Page 3 of 6
     In deciding whether a sentence reduction is appropriate, the

court must also consider the applicable § 3553(a) factors. 18

U.S.C. § 3582(c)(1)(A).

     These factors include: “(1) [Defendant’s] personal
     history and characteristics; (2) his sentence relative
     to the nature and seriousness of his offense; (3) the
     need for a sentence to provide just punishment, promote
     respect for the law, reflect the seriousness of the
     offense, deter crime, and protect the public; (4) the
     need for rehabilitative services; (5) the applicable
     guideline sentence; and (6) the need to avoid
     unwarranted sentencing disparities among similarly-
     situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2

(D. Md. July 28, 2020) (alteration in original) (citation omitted).

     II.   Analysis

     Defendant contends he requested compassionate release from

the Warden at Fort Dix and that more than thirty days have passed.

The government does not challenge that defendant has met the

exhaustion requirement.     The court assumes without deciding that

defendant has exhausted his administrative remedies and addresses

defendant’s claim on the merits.

     Further, the government does not challenge that defendant

suffers from underlying medical conditions that make him more

susceptible to complications from a COVID-19 infection, but argues

the 3553(a) factors weigh against compassionate release. “In the

context of the COVID-19 outbreak, courts have found extraordinary

and compelling reasons for compassionate release when an inmate


                                    4

       Case 5:09-cr-00281-H Document 227 Filed 03/16/21 Page 4 of 6
shows both a particularized susceptibility to the disease and a

particularized risk of contracting the disease at his prison

facility.” United States v. Adamson, 831 F. App'x 82, 83 (4th Cir.

2020)(quoting United States v. Feiling, 453 F. Supp. 3d 832, 841

(E.D.Va.2020) (citing cases).

     Defendant      is   53    years    old.        He   suffers    from   diabetes,

hypertension,    and     obesity,       all    which     increase    his   risk    for

complications of COVID-19.             Defendant pro se informed this court

that he tested positive for COVID-19 on January 8, 2021.                          This

court   requested    a   status     update      from     the   parties.     Per    the

government’s filing, on January 25, 2021, defendant’s COVID-19

symptoms were determined to be resolved.                       Defendant’s medical

records confirm he appears to have recovered from COVID-19.

     Even    assuming         defendant       has    shown     extraordinary       and

compelling reasons for his release, the court weighs the § 3553(a)

factors and finds they do not justify release. See United States

v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020) (stating that §

3582(c)(1)(A) requires district courts to determine “if the §

3553(a) factors merit [compassionate release]”).

     Defendant contends the 3553(a) factors weigh in favor of

granting his motion.          He has served over 128 months of his 228

month sentence, having been in custody since September 30, 2009.

He has been a model inmate, incurring not a single infraction in

eleven years.    He has taken advantage of programming, including

                                          5

        Case 5:09-cr-00281-H Document 227 Filed 03/16/21 Page 5 of 6
completing    drug   rehabilitation       programs   and    criminal   thinking

programs.    He successfully completed the RDAP program at Fort Dix

and the doctor in charge of the program speaks highly of defendant.

[DE #202, Ex. 3, Letter from Dr. Curry, at 1-2.] He has maintained

consistent employment while incarcerated as well as contact with

his family.

     The    court    acknowledges   defendant’s      good    post   sentencing

conduct. However, defendant is a career offender with an extensive

criminal history spanning a long period of time.               He received an

appropriate sentence of 228 months. He still has a significant

portion of his sentence remaining. His 228-month sentence was

appropriate to punish defendant for his criminal conduct and to

deter defendant from committing further criminal acts.

     Therefore, the court finds defendant the 3553(a) factors

weigh against compassionate release.

                                    CONCLUSION

     For     the     foregoing   reasons,       defendant’s      motion    for

compassionate release [DE #197] is DENIED.
           16th
     This ____ day of March 2021.



                                    __________________________________
                                    Malcolm J. Howard
                                    Senior United States District Judge
At Greenville, NC
#26



                                      6

       Case 5:09-cr-00281-H Document 227 Filed 03/16/21 Page 6 of 6
